DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 28th, 2021 has been entered.
The amendment of claims 1, 12, 15, 17, and 19 and cancellation of claims 2-11, 14, and 16 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b), 102(a)(1), 102(a)(2), and 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 12, 13, 15, and17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) rejections and incorporated allowable subject matter with the independent claims. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on May 7th, 2021 (pages 11-14).
In summary, the prior art of record teaches that it was known at the time the application was filed to define a treatment area for an applicator captaining an active agent by receiving image data, receiving a portion of an applicator, overlaying the images together, defining a region so that at least one treatment area surrounds the condition to be treated, adjusting the size and location of the treatment area based on the condition to be treated, and displaying the overlaid images.

defining a first zone corresponding to a region of the condition with the highest intensity and a second zone corresponding to a region with the lowest intensity, wherein the active agent is to be provided in a gradient of intensity corresponding to the intensity of the condition; 
measuring on the first digital overlay a maximum height and maximum width of the at least one condition and defining the at least one treatment area to have a height and width that is at least equal to the height and width of the skin condition;
defining the outer bound of the treatment area to be disposed at least 10% to 50% outboard of the outer bound of the at least one condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Soo Shin/Primary Examiner, Art Unit 2667